JUDGE DuREIiLE
dissents:
The record in this case discloses two injunctions — one granted in court, but without any provision for a bond; and the other by the judge in chambers, granting the injunction, and at the same time dissolving it.
It seems fair to presume that the judgment entered in court was regarded and treated as a nullity, and coun*558sel for applicants have so treated it. In legal effect, the action of the circuit judge was a refusal of the injunction. That, except in so far as the injunction was granted for twenty days, was what the judge really did.
The first question here is whether this court, or any judge thereof, upon application made to him, will, for the purpose of taking jurisdiction, regard what was actuary done by the order, or what the circuit judge recited to have been done, without regard to.its truth. Upon this question it would seem., there could not be two plausible opinions.
This court has always regarded the substance of judgments, rather than their form, in deciding upon jurisdictional questions.
For the avowed purpose of giving to one party the right to make application to a judge of the Court of Appeals for a decision of the legal question, the circuit judge entered an order, and in the same breath nullified it. It is unnecessary to discuss the motive, or the propriety of the circuit judge’s desire to give the right to such application to one party rather than to the other.
The question presented here is as to the power of the circuit judge, and the power to enter an order which shall be valid for the purpose of giving jurisdiction to a judge of this court, but void for all other purposes, does not, in my judgment, exist, and would be extremely pernicious if it did.
If the circuit judge may do this, for the purpose of giving jurisdiction on behalf of one party in a case like this, what reason is there that the circuit court may not do so in another?
Consider for a moment: Jurisdiction upon appeal is regulated by the amount in controvérsy. As to the de*559fondant, the amount in controversy, unless there be a counter-claim, is regulated by (he amount of the judgment against him. Suppose that a chancellor should, for the avowed purpose of giving this court appellate jurisdiction of a case, render a judgment, for $200, with a proviso that if the defendant did not, within a certain period, appeal, the judgment for all above $100 should be void.
Is it to be supposed for a. moment that this court would take jurisdiction of such an appeal?
Bo, in this case, neither (his cóurl, nor any judge thereof, has any jurisdiction to consider or determine upon the rights of the parties, because there is no order which can be brought before a judge of this court, except an order which might have been brought luna* by the defendants, granting an injunction against them for twenty days. An order which annuls itself is no older at all. An order which partly annuls itself is, pro tanto, no order. The action of the circuit judge* was beyond his power for the purpose avowed or for any purpose
But it is sought to bo justified or excused upon the ground that there is an apparent want of equity in allowing the right to apply to a judge of this court to the defendant, against whom the injunction was granted, and not to the plaintiff, to whom relief was refused.
Bo much has been said recently of the court's want of power to consider a question of legislative policy that this suggestion seems hardly worthy to be considered. But it might be suggested that there is a good reason for the distinction, and -which, doubtless, appealed to the legislative discretion.
The General Assembly, in effect, said to the litigants in an injunction suit:
“There is an existing status in the relations between *560you. An injunction is an extraordinary remedy. If, by means of this -extraordinary remedy, a circuit judge alters the existing status, we give to the litigant against whom it is disturbed a right to apply to a.judge of the higher court to restore the- pre-existing status.”
No-t so, however, if this relief is refused by the circuit judge. There, the circuit judge having refused to alter the status, the party seeking the relief is presumed not to be entitled to it; and as the extraordinary remedy has not been granted, to the disturbance of the existing state, there is no -occasion to permit an application to a judge of the Court of Appeals.
But, whether the reason for the legislative distinction was a good or a bad one, the fact remains that, in giving this to one and denying it t-o the other party, the Legislature exercised an undoubted and unquestioned power belonging to it, and it is not for a circuit judge to nullify the statute by entering an order which nullifies itself.
And this court, by all proper rules- of construction, is as impotent as the circuit court in controlling a question of legislative policy, or even in considering it, except in bo far as it may shed light -on the meaning of the Legislature.
This, in my judgment, is the basic objection to- the action of the majority of the court. In this objection Judge G-uffy concurs. I shall merely mention my other objections.
I consider the section of the statute providing for the filling of vacancies to be unconstitutional, under sections 152 and 76 -of the Constitution, and have stated briefly my reasons for s-o thinking in my dissenting opinion in Purnell v. Mann, reported in 50 S. W., 268.
Another objection is that no reason is stated in the pe*561tition for tbe granting of this extraordinary remedy, and no injury is averred to be threatened which would justify its use.
por these and other reasons, I dissent from the ruling of the majority.
JUDGES BUB.NAM and GUFFY concur in this dissent.